Title: To Thomas Jefferson from LeRay de Chaumont, 12 July 1807
From: Chaumont, LeRay de
To: Jefferson, Thomas


                        
                            Sir,
                            New york July 12th. 1807.
                        
                        I have the honour of inclosing you here a letter of our common friend Mr. Lafayette. I left him in good
                            health, at my departure from France. As his money circumstances enable him now to enjoy more comfort, he is in hopes that
                            his Lady will recover her health: till such time, he cannot think of coming to this country.
                        I forward you equaly a letter of Madme. De Staal. She has sent me a book of hers that is intended for you: this has
                            been put in a large trunck of my bagage which did not reach Nantz timely enough to be embarked with me: I expect that
                            trunck by one of the first vessels sailing from that port, and I will send you the book, as soon as I receive it.
                        What little news there were when I set off from France, I import to Mr. Maddison who will communicate them to
                            you.
                        Under this cover you will, finaly, find the dispatches of General Armstrong.—Our friend Mr. Dupont has given
                            me the care of some books which I equaly send, this day, to your Excellency—if you have any commands, please to direct
                            them to me at Mr. Tench Coxe’s, Philadelphia.
                  I have the honour to remain Your most humble and obed. Servt.
                        
                            Le Ray de Chaumont
                     
                        
                    